843 F.2d 1393
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerry WORD, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee
No. 87-1912.
United States Court of Appeals, Sixth Circuit.
April 6, 1988.

Before KEITH, BOYCE F. MARTIN, Jr., and DAVID A. NELSON, Circuit Judges.

ORDER

1
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that final judgment was entered on July 29, 1987.  A motion to reconsider was served on July 30, 1987.  A motion to reconsider served within ten days after entry of judgment as computed by Fed.R.Civ.P. 6(a), seeking reconsideration is a time tolling Fed.R.Civ.P. 59 motion.   Huff v. Metropolitan Life Ins. Co., 675 F.2d 119 (6th Cir.1982).  The motion to reconsider was served within the ten day period and tolled the appeals period.  Fed.R.App.P. 4(a).  Petitioner filed a notice of appeal on September 17, 1987 and on October 15, 1987 an order was entered denying his motion for reconsideration.


3
Fed.R.App.P. 4(a)(4) provides that a notice of appeal filed before disposition of a timely Rule 59 motion shall have no effect.  A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion...."  A timely notice of appeal is mandatory and jurisdictional.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam);  Browder v. Director, Dep't of Corrections, 434 U.S. 257 (1978).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.